Citation Nr: 0915247	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative joint disease of the right thumb, currently 
evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming that denied the benefit sought on appeal.  
The Veteran, who had active service from February 2001 to May 
2005, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.


REMAND

After preliminary review of the record, the Board finds that 
further development is necessary prior to making a decision 
upon the merits.  In an August 2008 hearing in front of the 
Board, the Veteran testified that his right thumb disability 
creates a significant and marked interference with his 
ability to function in his occupation due to decreased 
strength and an inability to grip.  The VA examination 
provided in May 2006, failed to address the issue of 
weakness, inability to grip, or decreased limitation of 
motion of the thumb due to pain or upon repetition.  The 
Board therefore feels that another examination is appropriate 
to determine the extent of any weakness or loss of use.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his degenerative joint 
disease of the right thumb.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
report complaints and clinical findings 
in detail.  

The examiner is requested to address all 
impairment regarding the Veteran's right 
thumb to include any limitation of 
motion, weakness, or inability to grip, 
and to comment on the effects of the 
degenerative joint disease on 
occupational functioning and daily 
activities.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and, if 
possible, in the additional degrees of 
limitation of motion.  

A clear rationale for any opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




